DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alano et al. (Alano) (Patent Pub. Number US 2016/0319724) in view of design choice.
	Regarding claim 1, Alano discloses a mixing assembly (30, 230) for an exhaust aftertreatment system (10, 16, 22), the mixing assembly (30, 230) comprising: a mixing body (54, 30) comprising an upstream mixing body opening (60, 62) and a downstream mixing body opening each of the plurality of upstream plate openings configured to receive a flow percentage that is less than 60% of a total flow of the exhaust gas (e.g. See Paragraphs [0054]) (The upstream baffle 50 at the inlet 42 may include a large inlet opening 60 that can receives the majority of the exhaust gas (for example, the large inlet opening 60 receives 60% of the exhaust mass flow rate); a downstream plate (52, 252) coupled to the mixing body downstream from the upstream plate (50) in a direction of exhaust gas flow, the downstream plate comprising a downstream plate opening (64, 66) (e.g. See Paragraphs [0055-0057]); and a swirl plate (70, 72, 74, 78, 270, 274, 278) positioned between the upstream plate and the downstream plate and defining a swirl collection region and a swirl concentration region contiguous with the swirl collection region, the swirl collection region positioned over the plurality of upstream plate openings and the swirl collection region positioned over the downstream plate opening (e.g. See Figures 1-3; Paragraphs [0055-0057; 0060]).  However; Alano fails to disclose that the upstream plate openings configured to receive a flow percentage that is less than 50% of a total flow of the exhaust gas.
	Regarding the specific range of the upstream plate openings flow percentage, it is the examiner’s position that a range less than 50% of a total flow of the exhaust gas  of the upstream plate openings, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as  mass flow rate of the exhaust gas, as well as the size of the engine and the exhaust gas purification system, properties of materials for making the exhaust aftertreatment system, and the controlled temperature of the exhaust aftertreatment system.   Moreover, there is nothing in the record which establishes that the claimed parameters 
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
	Regarding claim 10, Alano further discloses an injector mount (94, 96) coupled to the mixing body (30, 54) and configured to be coupled to an injector (36) such that an injector center axis of the injector extends into the swirl collection region; wherein the injector center axis does not intersect the swirl plate (70, 72, 74, 78, 270, 274, 278) (e.g. See Paragraphs [0058-0059; 0062]). 
.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.

	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a mixing assembly comprising: a mixing body comprising upstream plate comprising: a first upstream plate opening that is configured to receive a first flow percentage that is between 20% and 40%, inclusive of the total flow of the exhaust gas; and a second upstream plate opening that is configured to receive a second flow percentage that is between 20% and 40%, inclusive of the total flow of the exhaust gas; and an injector mount coupled to the mixing body and configured to be coupled to an injector, the injector mount defined by an injector center axis that extends between the first upstream plate opening and the second upstream plate opening.
The prior art fails to disclose or render obvious the claimed combination including a mixing assembly comprising: upstream plate comprising: a first upstream plate opening that is configured to receive a first flow percentage that is between 20% and 40%, inclusive of the total flow of the . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Bui et al. (Pat. No. 2015/0360176), Levin et al. (Pat. No. 10907524), Mishra et al. (Pat. No. 10138789), Davidson et al. (Pub. No. 9849424), Fischer et al. (Pub. No. 2014/0033686), and Sampath et al. (Pat. No. 10443477), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        April 09, 2021